UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MANBRO ENERGY CORPORATION,
 individually and on behalf of all those similarly situated,

                                       Plaintiff,

                             v.                                No. 20 Civ. 3773 (LGS)
 CHATTERJEE ADVISORS, LLC,
 CHATTERJEE FUND MANAGEMENT, LP,
 CHATTERJEE MANAGEMENT COMPANY,
 d/b/a THE CHATTERJEE GROUP, and
 PURNENDU CHATTERJEE,

                                       Defendants.



    XXXXXXXXXXXX
    [PROPOSED] ORDER REGARDING DEFENDANTS’ DEADLINE TO FILE AN
                             ANSWER

       WHEREAS, on September 25, 2020, Defendants filed their motion to dismiss the

Amended Complaint, Dkt. No. 43;

       WHEREAS, by moving to dismiss the Amended Complaint, Dkt. No. 39, Defendants’

deadline to answer the Amended Complaint was stayed until further order of the Court under

Paragraph III.C.2 of the undersigned’s Individual Rules and Procedures for Civil Cases;

       WHEREAS, on May 21, 2021, the Court issued its Opinion and Order granting in part

and denying in part Defendants’ motion to dismiss, Dkt. No. 71;

       WHEREAS, pursuant to Federal Rule of Civil Procedure 12(a)(4), Defendants’ deadline

to answer the Amended Complaint is June 4, 2021;

       WHEREAS, on May 20, 2021, Plaintiff sought leave to file a Second Amended

Complaint that would withdraw the class allegations set forth in, but otherwise be identical to,

the Amended Complaint, see Dkt. No. 67 at 2;



                                                    1
       WHEREAS, on May 25, 2021, the Court issued its Order directing Plaintiff to move for

leave to amend further its complaint, and attach a proposed second amended complaint, by May

31, 2021; and Defendants to respond to Plaintiff’s motion by June 2, 2021, Dkt. No. 72; and

       WHEREAS, on May 28, 2021, Plaintiff filed its motion for leave to file a second

amended complaint, Dkt. No. 80;

       IT IS HEREBY ORDERED THAT:

       1.      Defendants’ deadline to file an answer shall be 14 days from the date of the

Court’s issuance of its ruling on Plaintiff’s motion for leave to file a second amended complaint;

and

       2.      Defendants need not file an answer to the Amended Complaint, Dkt. No. 39,

unless otherwise directed by the Court.



              2 2021
 Dated: June ___,
        New York, New York

                                                      Hon. Lorna G. Schofield
                                                      United States District Judge




                                                2
